Loan No. 31-0921346

Exhibit 10.120
ENVIRONMENTAL INDEMNITY AGREEMENT
THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) made as of the 31st
day of October, 2013 by N.J. METROMALL URBAN RENEWAL, INC., a New Jersey
corporation, having an office at 180 E. Broad Street, 21st Floor, Columbus, OH
43215 (“Fee Borrower”) and JG ELIZABETH II, LLC, a Delaware limited liability
company, having an office at 180 E. Broad Street, 21st Floor, Columbus, OH 43215
(“Leasehold Borrower” and, together with Fee Borrower, each a “Borrower” and
collectively the “Borrowers”) and GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a
Delaware limited partnership, having an office at 180 E. Broad Street, 21st
Floor, Columbus, OH 43215 (“Guarantor”; Borrowers and Guarantor, individually
and/or collectively, as the context may require, “Indemnitor”), in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, having an address at Wells Fargo Center,
1901 Harrison Street, 2nd Floor, MAC A0227‑020, Oakland, California 94612
(together with its successors and/or assigns, “Indemnitee”) and other
Indemnified Parties (defined below).
RECITALS:
A.    Indemnitee is prepared to make a loan (the “Loan”) to Borrowers in the
principal amount of $350,000,000.00 pursuant to a Loan Agreement of even date
herewith between Borrowers and Indemnitee (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Loan
Agreement”). Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Loan Agreement.
B.    Indemnitee is unwilling to make the Loan unless Indemnitor agrees to
provide the indemnification, representations, warranties, covenants and other
matters described in this Agreement for the benefit of the Indemnified Parties.
C.    Indemnitor is entering into this Agreement to induce Indemnitee to make
the Loan, and Guarantor acknowledges that it will derive material benefit from
the Loan.
AGREEMENT
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby represents, warrants, covenants and agrees for the benefit of
the Indemnified Parties as follows:
1.ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES.Except as otherwise disclosed by
(x) that certain Phase I environmental report (or Phase II environmental report,
if required) in respect of the Property delivered to Indemnitee (referred to
below as the “Environmental Report”), a copy of which has been provided to
Indemnitee, and (y) that certain Consent Decree by and among the New Jersey
Department of Environmental Protection, OENJ Corporation and N.J. Metromall,
LLC, and approved by the United States District Court for the District of New
Jersey on October 29, 1996 (the “Consent Decree”), (a) to Indemitor’s knowledge,

-1-

--------------------------------------------------------------------------------




there are no Hazardous Substances (defined below) or underground storage tanks
in, on, or under the Property, except those that are both (i) in compliance with
all Environmental Laws (defined below) and with permits issued pursuant thereto
and (ii) fully disclosed to Indemnitee in writing pursuant to the Environmental
Report; (b) to Indemnitor’s knowledge, there are no past, present or, threatened
Releases (defined below) of Hazardous Substances in, on, under or from the
Property which have not been fully remediated in accordance with Environmental
Law; (c) Indemnitor does not know of, and has not received, any written or oral
notice or other communication from any Person (including but not limited to a
Governmental Authority) regarding any threat of any Release of Hazardous
Substances migrating to the Property; (d) to Indemnitor’s knowledge, there is no
past or present non‑compliance with Environmental Laws, or with permits issued
pursuant thereto, in connection with the Property which has not been fully
remediated in accordance with Environmental Law; (e) Indemnitor does not know
of, and has not received, any written or oral notice or other communication from
any Person (including but not limited to a Governmental Authority) relating to
Hazardous Substances or Remediation (defined below) thereof, of possible
liability of any Person pursuant to any Environmental Law, or any actual or
potential administrative or judicial proceedings in connection with any of the
foregoing; and (f) Indemnitor has truthfully and fully delivered to Indemnitee,
in writing, any and all material information relating to conditions in, on,
under or from the Property that is known to Indemnitor and that is contained in
files and records of Indemnitor, including but not limited to any reports
relating to Hazardous Substances in, on, under or migrating from the Property
and/or to the environmental condition of the Property.
2.    ENVIRONMENTAL COVENANTS.Indemnitor covenants and agrees that: (a) all uses
and operations on or of the Property, whether by Indemnitor or any other Person,
shall be in compliance with all Environmental Laws and permits issued pursuant
thereto; (b) there shall be no Releases of Hazardous Substances in, on, under or
from the Property; (c) there shall be no Hazardous Substances in, on, or under
the Property, except those that are both (i) in compliance with all
Environmental Laws and with permits issued pursuant thereto, if any, and (ii)
fully disclosed to Indemnitee in writing; (d) Indemnitor shall keep the Property
free and clear of all liens and other encumbrances imposed pursuant to any
Environmental Law, whether due to any act or omission of Indemnitor or any other
Person (the “Environmental Liens”); (e) Indemnitor shall, at its sole cost and
expense, fully and expeditiously cooperate in all activities pursuant to
Paragraph 3 of this Agreement, including but not limited to providing all
relevant information and making knowledgeable Persons available for interviews;
(f) Indemnitor shall, at its sole cost and expense, comply with all reasonable
written requests of Indemnitee to (i) effectuate Remediation of any condition
(including but not limited to a Release of a Hazardous Substance) in, on, under
or from the Property to the extent required by Environmental Law; (ii) comply
with any Environmental Law; (iii) comply with any directive from any
Governmental Authority relating to Hazardous Substances or the Remediation
thereof or otherwise related to Environmental Law; and (iv) take any other
reasonable action necessary or appropriate under Environmental Laws for
protection of human health or the environment; (g) Indemnitor shall not do or
allow any tenant or other user of the Property to do any act related to
Hazardous Substances that materially increases the dangers to human health or
the environment, poses an unreasonable risk of harm to any Person (whether on or
off the Property), impairs or may impair the value of the Property, is contrary
to any requirement of any insurer, constitutes a public or private nuisance,
constitutes waste, or violates any covenant, condition, agreement or easement
applicable to the Property; (h) Indemnitor shall promptly notify

-2-

--------------------------------------------------------------------------------




Indemnitee in writing of (A) any presence or Releases or threatened Releases of
Hazardous Substances in, on, under, from or migrating towards the Property; (B)
any non‑compliance with any Environmental Laws related in any way to the
Property; (C) any actual or potential Environmental Lien; (D) any proposed
Remediation of environmental conditions relating to the Property or required
under Environmental Law; and (E) any written or oral notice or other
communication of which any Indemnitor becomes aware from any source whatsoever
(including but not limited to a Governmental Authority) relating in any way to
Hazardous Substances or Remediation thereof, possible liability of any Person
pursuant to any Environmental Law, other environmental conditions in connection
with the Property and in violation of Environmental Law, or any actual or
potential administrative or judicial proceedings in connection with anything
referred to in this Agreement; (i) Borrowers shall undertake any course of
action legally required by the Environmental Protection Agency to prevent the
growth of Microbial Matter; (j) Borrowers shall comply in all material respects
with all Environmental Laws at any time in effect with respect to Microbial
Matter; and (k) any claim made under the Redevelopment Documents.
3.    INDEMNIFIED RIGHTS/COOPERATION AND ACCESS.In the event the Indemnified
Parties have reasonable grounds to believe that Hazardous Substances or a
Release, or threat of Release, of Hazardous Substances exists in violation of
Environmental Law exists on the Property that does not, in the sole but
reasonable discretion of the Indemnified Parties, endanger any tenants or other
occupants of the Property or their guests or the general public or materially
and adversely affects the value of the Property, upon reasonable notice from the
Indemnitee, Indemnitor shall, at Indemnitor’s sole cost and expense, promptly
cause an engineer or consultant reasonably satisfactory to the Indemnified
Parties to conduct an environmental assessment or audit (the scope of which
shall be related to the suspected Release or threat of Release or presence of
Hazardous Substances and determined in the sole but reasonable discretion of the
Indemnified Parties) and take any related samples of soil, groundwater or other
water, air, or building materials or any other related invasive testing
requested by Indemnitee and promptly deliver the results of any such assessment,
audit, sampling or other testing (and Indemnitee and the other Indemnified
Parties shall be entitled to rely on such reports and other results thereof);
provided, however, if such results are not delivered to the Indemnified Parties
within a reasonable period or if the Indemnified Parties have reasonable grouns
to believe that a Release, or threat of Release, or presence of a Hazardous
Substance in violation of Environmental Law exists on the Property that, in the
sole but reasonable judgment of the Indemnified Parties, endangers any tenant or
other occupant of the Property or their guests or the general public or may
materially and adversely affect the value of the Property, upon reasonable
notice to Indemnitor, the Indemnified Parties and any other Person designated by
the Indemnified Parties, including but not limited to any receiver, any
representative of a governmental entity, and any environmental consultant, shall
have the right, but not the obligation, to enter upon the Property at all
reasonable times, so as to not unreasonably interfere with the operation of the
Property and subject to the rights of the existing tenants, to assess any and
all aspects of the suspected Release, threat of Release, or presence of
Hazardous Substances, including but not limited to conducting any environmental
assessment or audit (the scope of which shall be related to the suspected
Release, threat of Release or presence of Hazardous Substances and determined in
the sole but reasonable discretion of the Indemnified Parties) and taking
related samples of soil, groundwater or other water, air, or building materials,
and reasonably conducting

-3-

--------------------------------------------------------------------------------




other related invasive testing. Indemnitor shall cooperate with and provide the
Indemnified Parties and any such Person designated by the Indemnified Parties
with access to the Property.
4.    INDEMNIFICATION.Notwithstanding Section 13.1 of the Loan Agreement or any
other provision of the Loan Documents which limit the liability of the
Indemnitor, Indemnitor covenants and agrees, at its sole cost and expense, to
protect, defend, indemnify, release and hold Indemnified Parties harmless from
and against any and all Losses (defined below) imposed upon or incurred by or
asserted against any Indemnified Parties and directly or indirectly arising out
of or in any way relating to any one or more of the following: (a) any presence
of any Hazardous Substances in, on, above, or under the Property; (b) any past,
present or threatened Release of Hazardous Substances in, on, above, under or
from the Property; (c) any activity by Indemnitor, any Person affiliated with
Indemnitor, and any tenant or other user of the Property in connection with any
actual, proposed or threatened use, treatment, storage, holding, existence,
disposition or other Release, generation, production, manufacturing, processing,
refining, control, management, abatement, removal, handling, transfer or
transportation to or from the Property of any Hazardous Substances at any time
located in, under, on or above the Property; (d) any activity by Indemnitor, any
Person affiliated with Indemnitor, and any tenant or other user of the Property
in connection with any actual or proposed Remediation of any Hazardous
Substances at any time located in, under, on or above the Property, whether or
not such Remediation is voluntary or pursuant to court or administrative order,
including but not limited to any removal, remedial or corrective action; (e) any
past, present or threatened non‑compliance or violations of any Environmental
Laws (or permits issued pursuant to any Environmental Law) in connection with
the Property or operations thereon, including but not limited to any failure by
Indemnitor, any Person affiliated with Indemnitor, and any tenant or other user
of the Property to comply with any order of any Governmental Authority in
connection with any Environmental Laws; (f) the imposition, recording or filing
or the threatened imposition, recording or filing of any Environmental Lien
encumbering the Property; (g) any administrative processes or proceedings or
judicial proceedings in any way connected with any matter addressed in this
Agreement; (h) any past, present or threatened injury to, destruction of or loss
of natural resources in any way connected with the Property caused by Hazardous
Substances or any violation of Environmental Law, including, but not limited to,
costs to investigate and assess such injury, destruction or loss; (i) any acts
of Indemnitor, any Person affiliated with Indemnitor, and any tenant or other
user of the Property in arranging for disposal or treatment, or arranging with a
transporter for transport for disposal or treatment, of Hazardous Substances
generated in, on, under or otherwise at the Property at any facility or
incineration vessel containing such or similar Hazardous Substances; (j) any
acts of Indemnitor, any Person affiliated with any Indemnitor, and any tenant or
other user of the Property in accepting any Hazardous Substances for transport
to disposal or treatment facilities, incineration vessels or sites from which
there is a Release, or a threatened Release of any Hazardous Substance which
causes the incurrence of costs for Remediation; (k) any personal injury,
wrongful death, or property or other damage arising under any statutory or
common law or tort law theory, including but not limited to damages assessed for
private or public nuisance or for the conducting of an abnormally dangerous
activity on or near the Property that in each instance are caused by Hazardous
Substances in, on or under the Property or any violation of Environmental Law;
and (l) any misrepresentation or inaccuracy in any representation or warranty or
material breach or failure to perform any covenants or other obligations
relating to Hazardous Substances and/or Environmental Law pursuant to this
Agreement, the Loan Agreement or the

-4-

--------------------------------------------------------------------------------




Security Instrument (collectively, the “Indemnified Liabilities”); provided,
however, that Indemnitor shall not have any obligation to the Indemnified
Parties for the Indemnified Liabilities to the extent solely caused by the gross
negligence or willful misconduct of Indemnitee. Notwithstanding the foregoing,
the indemnification obligations of Indemnitor hereunder shall not apply to the
extent that Indemnitor can prove pursuant to a non‑appealable judgment by a
court of competent jurisdiction that any claim, loss, damage, cost, expense or
liability arose solely from Hazardous Substances that: (x) were not present
prior to the date that Indemnitee or its nominee or other Person acquired title
to the Property (and in no event resulting from or relating to a condition
existing or which may have existed prior to the date that Indemnitee or its
nominee or other Person acquired title to the Property), whether by foreclosure,
exercise of power of sale or otherwise and (y) were not the result of any act or
negligence of Indemnitor or any of Indemnitor’s affiliates, agents or
contractors.
5.    DUTY TO DEFEND AND ATTORNEYS AND OTHER FEES AND EXPENSES.Upon written
request by any Indemnified Party, Indemnitor shall defend same (if requested by
any Indemnified Party, in the name of the Indemnified Party) by attorneys and
other professionals reasonably approved by the Indemnified Parties.
Notwithstanding the foregoing, any Indemnified Parties may, in their sole and
absolute discretion, engage their own attorneys and other professionals to
defend or assist them, and, at the option of such Indemnified Parties, their
attorneys shall control the resolution of any claim or proceeding, providing
that no compromise or settlement shall be entered without Indemnitor’s consent,
which consent shall not be unreasonably withheld. Upon demand, Indemnitor shall
pay or, in the sole and absolute discretion of the Indemnified Parties,
reimburse, the Indemnified Parties for the payment of reasonable fees and
reasonable out‑of‑pocket disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.
6.    DEFINITIONS.Capitalized terms used herein and not specifically defined in
this Agreement shall have the respective meanings described to such terms in the
Loan Agreement. As used in this Agreement, the following terms shall have the
following meanings: The term “Environmental Law” means any present and future
federal, state and local laws, statutes, ordinances, rules, regulations and the
like, as well as common law, relating to protection of human health or the
environment, relating to Hazardous Substances, relating to liability for or
costs of other actual or threatened danger to human health or the environment.
The term “Environmental Law” includes, but is not limited to, the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right‑to‑Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act as it relates to
Hazardous Substances; the Federal Water Pollution Control Act; the Federal
Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act; the
National Environmental Policy Act; the River and Harbors Appropriation Act; the
New Jersey Industrial Site Recovery Act; the New Jersey Spill Compensation and
Control Act; the New Jersey Underground Storage of Hazardous Substances Act; the
New

-5-

--------------------------------------------------------------------------------




Jersey Water Pollution Control Act and the Consent Decree. The term
“Environmental Law” also includes, but is not limited to, any present and future
federal, state and local laws, statutes, ordinances, rules, regulations and the
like, as well as common law: conditioning transfer of property upon a negative
declaration or other approval of a Governmental Authority of the condition of
the Property with respect to Releases of Hazardous Substances or other
environmental conditions; requiring notification or disclosure of Releases of
Hazardous Substances or other environmental conditions of the Property to any
Governmental Authority or other Person, whether or not in connection with
transfer of title to or interest in property; imposing conditions or
requirements in connection with permits or other authorization for lawful
activity relating to Releases of Hazardous Substances or other environmental
conditions; relating to nuisance, trespass or other causes of action related to
Releases Hazardous Substances or other environmental conditions in, on or under
the Property; and relating to wrongful death, personal injury, or property or
other damage in connection with the presence or Releases of Hazardous Substances
or other environmental conditions in, on or under the Property.
The term “Hazardous Substances” means any and all substances (whether solid,
liquid or gas) defined, listed, or otherwise classified as pollutants, hazardous
wastes, hazardous substances, hazardous materials, extremely hazardous wastes,
or words of similar meaning or regulatory effect under any present or future
Environmental Laws or that are determined pursuant to Environmental Law to have
a negative impact on human health or the environment, including but not limited
to, Microbial Matter, petroleum and petroleum products, asbestos and
asbestos‑containing materials, polychlorinated biphenyls, lead, radon,
radioactive materials, flammables and explosives. The foregoing shall be deemed
to exclude substances of kinds and in amounts ordinarily and customarily used or
stored in similar properties for the purposes of cleaning, renovations or other
maintenance or operations, provided the same (i) have been and continue to be in
compliance with all Environmental Laws, (ii) have not and do not result in
contamination of the Property in violation of Environmental Law and (iii) have
not had and do not otherwise have a Material Adverse Effect.
The term “Indemnified Parties” means Indemnitee, any Person who is or will have
been involved in the origination of the Loan, any Person who is or will have
been involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Security Instrument is or will have been recorded,
Persons who may hold or acquire or will have held a full or partial interest in
the Loan (including, but not limited to, Investors or prospective Investors in
the Securities, as well as custodians, trustees and other fiduciaries who hold
or have held a full or partial interest in the Loan for the benefit of third
parties) as well as the respective directors, officers, shareholders, partners,
employees, agents, servants, representatives, contractors, subcontractors,
affiliates, subsidiaries, participants, successors and assigns of any and all of
the foregoing (including but not limited to any other Person who holds or
acquires or will have held a participation or other full or partial interest in
the Loan or the Property, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan and including, but not limited to, any
successors by merger, consolidation or acquisition of all or a substantial
portion of Indemnitee’s assets and business, except that “Indemnified Party”
shall not include any third-party not affiliated with Indemnitee that acquires
the Property or any portion thereof at a sale, including without limitation a
foreclosure sale or

-6-

--------------------------------------------------------------------------------




pursuant to deed-in-lieu thereof (a “Third Pasrty Purchaser”) other than the
first Third Party Purchaser).
The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.
The term “Losses” means any actual losses, damages, reasonable out‑of‑pocket
costs, fees and expenses, claims, suits, judgments, awards, liabilities
(including but not limited to strict liabilities), obligations, debts,
diminutions in value, fines, penalties, charges, costs of Remediation (whether
or not performed voluntarily), amounts paid in settlement, reasonable litigation
costs, reasonable attorneys’ fees, reasonable engineers’ fees, reasonable
environmental consultants’ fees, and investigation costs (including but not
limited to costs for sampling, testing and analysis of soil, water, air,
building materials, and other materials and substances whether solid, liquid or
gas), of whatever kind or nature, and whether or not incurred in connection with
any judicial or administrative proceedings, actions, claims, suits, judgments or
awards.
The term “Microbial Matter” means fungi or bacterial matter which reproduces
through the release of spores or the splitting of cells, including, but not
limited to, mold, mildew, and viruses, whether or not such Microbial Matter is
living in quantity or condition which is reasonably likely to, or does, threaten
human health or is reasonably expected to cause, or does cause, a Material
Adverse Effect.
The term “Release” with respect to any Hazardous Substance means any release,
deposit, discharge, emission, leaking, leaching, spilling, seeping, migrating,
injecting, pumping, pouring, emptying, escaping, dumping, disposing or other
movement of Hazardous Substances in violation of Environmental Law.
The term “Remediation” means any response, remedial, removal, or corrective
action; any activity to clean up, detoxify, decontaminate, contain or otherwise
remediate any Hazardous Substance; any actions to prevent, cure or mitigate any
Release of any Hazardous Substance; any action to comply with any Environmental
Laws or with any permits issued pursuant thereto; and any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any Hazardous Substances
or to anything referred to herein.
7.    OPERATIONS AND MAINTENANCE PROGRAMS.If recommended by the Environmental
Report or any other assessment or audit of the Property (including, without
limitation, any assessment or audit performed after the date hereof), Indemnitor
shall implement and comply with an operations and maintenance program with
respect to the Property, in form and substance reasonably acceptable to
Indemnitee, prepared by an environmental consultant reasonably acceptable to
Indemnitee, which program shall address any asbestos‑containing material, lead
based paint or mold that may now or in the future be detected at or on the
Property. Without limiting the generality of the preceding sentence, with
respect to such operations and maintenance programs, Indemnitee may require (a)
periodic notices or reports to Indemnitee in form, substance and at such
reasonable intervals as Indemnitee may specify, (b) an amendment to such
operations and maintenance program to address changing circumstances, laws or
other matters and (c) at

-7-

--------------------------------------------------------------------------------




Indemnitor’s sole but reasonable cost and expense, supplemental examination of
the Property by consultants specified by Indemnitee (any such examination shall
be reasonably related to the suspected violation of law). Indemnitor’s failure
to comply with the foregoing provisions of this Section 7 within thirty (30)
days of notice from Indemnitee shall, at Indemnitee’s option, constitute an
Event of Default.
8.    UNIMPAIRED LIABILITY.The liability of Indemnitor under this Agreement
shall in no way be limited or impaired by, and Indemnitor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of the
Note, the Loan Agreement, the Security Instrument or any other Loan Document to
or with Indemnitee by Indemnitor or any Person who succeeds Indemnitor or any
Person as owner of the Property. In addition, the liability of Indemnitor under
this Agreement shall in no way be limited or impaired by (i) any extensions of
time for performance required by the Note, the Loan Agreement, the Security
Instrument or any of the other Loan Documents, (ii) any sale or transfer of all
or part of the Property, (iii) except as provided herein, any exculpatory
provision in the Note, the Loan Agreement, the Security Instrument, or any of
the other Loan Documents limiting Indemnitee’s recourse to the Property or to
any other security for the Note, or limiting Indemnitee’s rights to a deficiency
judgment against Indemnitor, (iv) the accuracy or inaccuracy of the
representations and warranties made by Indemnitor under the Note, the Loan
Agreement, the Security Instrument or any of the other Loan Documents or herein,
(v) the release of Indemnitor or any other Person from performance or observance
of any of the agreements, covenants, terms or conditions contained in any of the
other Loan Documents by operation of law, Indemnitee’s voluntary act, or
otherwise, (vi) the release or substitution in whole or in part of any security
for the Note, or (vii) Indemnitee’s failure to record the Security Instrument or
file any UCC financing statements (or Indemnitee’s improper recording or filing
of any thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Note; and, in any such case, whether
with or without notice to Indemnitor and with or without consideration.
9.    ENFORCEMENT.Indemnified Parties may enforce the obligations of Indemnitor
without first resorting to or exhausting any security or collateral or without
first having recourse to the Note, the Loan Agreement, the Security Instrument,
or any other Loan Documents or any of the Property, through foreclosure
proceedings or otherwise, provided, however, that nothing herein shall inhibit
or prevent Indemnitee from suing on the Note, foreclosing, or to the extent
permitted by Applicable Law, exercising any power of sale under, the Security
Instrument, or exercising any other rights and remedies thereunder. This
Agreement is not collateral or security for the Debt of Indemnitor pursuant to
the Loan, unless Indemnitee expressly elects in writing to make this Agreement
additional collateral or security for the debt of Indemnitor pursuant to the
Loan, which Indemnitee is entitled to do in its sole and absolute discretion. It
is not necessary for an Event of Default to have occurred pursuant to and as
defined in the Security Instrument or the Loan Agreement for Indemnified Parties
to exercise their rights pursuant to this Agreement. Notwithstanding any
provision of the Loan Agreement, the obligations pursuant to this Agreement are
exceptions to any non‑recourse or exculpation provision of the Loan Agreement;
Indemnitor is fully and personally liable for such obligations, and such
liability is not limited to the original or amortized principal balance of the
Loan or the value of the Property.

-8-

--------------------------------------------------------------------------------




10.    SURVIVAL.The obligations and liabilities of Indemnitor under this
Agreement shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Security
Instrument. Notwithstanding the foregoing, the obligations and liabilities of
Indemnitor under this Agreement shall terminate and be of no further force and
effect with respect to any unasserted claim when all of the following conditions
are satisfied in full: (i) the Loan shall have been paid in full on or prior to
the Maturity Date in accordance with the terms of the Loan Documents and
Indemnitee has not exercised any of its remedies under the Security Instrument
to obtain an entry of a judgment of foreclosure, exercise any power of sale, or
delivery of a deed in lieu of foreclosure of the Security Instrument, (ii) there
has been no material change, between the date hereof and the date of the
requested release, in any Environmental Law, the effect of which change could
make a lender or mortgagee liable in respect to any matter for which the
Indemnified Parties are entitled to indemnification pursuant to this Agreement,
notwithstanding the fact that the Loan is paid in full, (iii) Indemnitee shall
have received, at Indemnitor’s expense, an updated Phase I environmental site
assessment with respect to the Property dated within sixty (60) days of the
requested release, which concludes that there is no evidence that the Property
contains any Hazardous Substances and the Property is not subject to any
significant risk of contamination from any off site Hazardous Substances in
violation of the representations, warranties, and covenants set forth in this
Agreement and the other Loan Documents, (iv) no Event of Default exists and is
continuing under this Agreement or in any of the other Loan Documents, (v) there
is no claim for indemnity hereunder then pending, and (vi) twenty‑four (24)
months have passed since the date that the Loan has been paid in full.
11.    INTEREST.Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within five (5) days of such demand therefor, shall bear interest at the Default
Rate.
12.    WAIVERS.
(a)    Indemnitor hereby waives (i) any right or claim of right to cause a
marshaling of Indemnitor’s assets or to cause Indemnitee or other Indemnified
Parties to proceed against any of the security for the Loan before proceeding
under this Agreement against Indemnitor; (ii) and relinquishes all rights and
remedies accorded by applicable law to indemnitors or guarantors, except any
rights of subrogation which Indemnitor may have, provided that the indemnity
provided for hereunder shall neither be contingent upon the existence of any
such rights of subrogation nor subject to any claims or defenses whatsoever
which may be asserted in connection with the enforcement or attempted
enforcement of such subrogation rights including, without limitation, any claim
that such subrogation rights were abrogated by any acts of Indemnitee or other
Indemnified Parties; (iii) the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Indemnitee or other Indemnified Parties; (iv) notice of acceptance
hereof and of any action taken or omitted in reliance hereon; (v) presentment
for payment, demand of payment, protest or notice of nonpayment or failure to
perform or observe, or other proof, or notice or demand; and (vi) all homestead
exemption rights against the obligations hereunder and the benefits of any
statutes of limitations or repose. Notwithstanding anything to the contrary
contained herein, Indemnitor hereby agrees to postpone the exercise of any
rights of

-9-

--------------------------------------------------------------------------------




subrogation with respect to any collateral securing the Loan until the Loan
shall have been paid in full.
(b)    EACH OF INDEMNITOR AND THE INDEMNIFIED PARTIES HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THE LOAN EVIDENCED BY THE NOTE, THE APPLICATION FOR
THE LOAN EVIDENCED BY THE NOTE, THE SECURITY INSTRUMENT, THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF INDEMNITOR OR ANY INDEMNIFIED
PARTIES IN CONNECTION THEREWITH.
13.    SUBROGATION.Indemnitor shall take any and all commercially reasonable
actions, including institution of legal action against third parties, necessary
or appropriate to obtain reimbursement, payment or compensation from such
Persons responsible for the presence of any Hazardous Substances at, in, on,
under or near the Property or otherwise obligated by law to bear the cost.
Indemnified Parties shall be and hereby are subrogated to all of Indemnitor’s
rights now or hereafter in such claims.
14.    INDEMNITOR’S REPRESENTATIONS AND WARRANTIES.Indemnitor represents and
warrants that:
(a)    it has the full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by Indemnitor has been duly and validly
authorized; and all requisite action has been taken by Indemnitor to make this
Agreement valid and binding upon Indemnitor, enforceable in accordance with its
terms;
(b)    its execution of, and compliance with, this Agreement is in the ordinary
course of business of Indemnitor and will not result in the breach of any term
or provision of the charter, by‑laws, partnership or trust agreement, or other
governing instrument of Indemnitor or result in the breach of any term or
provision of, or conflict with or constitute a default under, or result in the
acceleration of any obligation under, any agreement, indenture or loan or credit
agreement or other instrument to which Indemnitor or the Property is subject, or
result in the violation of any law, rule, regulation, order, judgment or decree
to which Indemnitor or the Property is subject;
(c)    to the best of Indemnitor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against it which, either in
any one instance or in the aggregate, would be reasonably likely to result in
any material adverse change in the business, operations, financial condition,
properties or assets of Indemnitor, or in any material impairment of the right
or ability of Indemnitor to carry on its business substantially as now
conducted, or in any material liability on the part of Indemnitor, or which
would draw into question the validity of this Agreement or of any action taken
or to be taken in connection with the obligations of Indemnitor contemplated
herein, or which would reasonably be likely to impair materially the ability of
Indemnitor to perform under the terms of this Agreement;

-10-

--------------------------------------------------------------------------------




(d)    it does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement;
(e)    to the best of Indemnitor’s knowledge, no approval, authorization, order,
license or consent of, or registration or filing with, any governmental
authority or other person, and no approval, authorization or consent of any
other party is required in connection with this Agreement; and
(f)    this Agreement constitutes a valid, legal and binding obligation of
Indemnitor, enforceable against it in accordance with the terms hereof, subject
to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally and to principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
15.    NO WAIVER.No delay by any Indemnified Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.
16.    NOTICE OF LEGAL ACTIONS.Each party hereto shall, within five (5) business
days of receipt thereof, give written notice to the other party hereto of (i)
any notice, advice or other communication from any Governmental Authority or any
source whatsoever with respect to Hazardous Substances on, from or affecting the
Property, and (ii) any legal action brought against such party or related to the
Property, with respect to which Indemnitor may have liability under this
Agreement. Such notice shall comply with the provisions of Section 20 hereof.
17.    EXAMINATION OF BOOKS AND RECORDS.At reasonable times and upon reasonable
notice, the Indemnified Parties and their accountants shall have the right to
examine the records, books, management and other papers of Indemnitor pertaining
to its financial condition or to the income, expenses and operation of the
Property, at the Property or at the office regularly maintained by Indemnitor
where the books and records are located. Indemnified Parties and their
accountants shall have the right to make copies and extracts from the foregoing
records and other papers.
18.    SECURITIZATION.Indemnitor hereby agrees to cooperate in fulfilling any
obligation of Borrowers under Article 11 of the Loan Agreement.
19.    TAXES. Indemnitor has filed all federal, state, county, municipal, and
city income and other tax returns required to have been filed by it and has paid
all taxes and related liabilities which have become due pursuant to such returns
or pursuant to any assessments received by it. Indemnitor has no knowledge of
any basis for any additional assessment in respect of any such taxes and related
liabilities for prior years.
20.    NOTICES.All notices or other written communications hereunder shall be
made in accordance with Article 14 of the Loan Agreement and given to the
Guarantor at the address set forth in the first paragraph of this Agreement.

-11-

--------------------------------------------------------------------------------




21.    DUPLICATE ORIGINALS; COUNTERPARTS.This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.
22.    NO ORAL CHANGE.This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Indemnitor or any Indemnified Party,
but only by an agreement in writing signed by the party against whom enforcement
of any modification, amendment, waiver, extension, change, discharge or
termination is sought.
23.    HEADINGS, ETC.The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.
24.    NUMBER AND GENDER/SUCCESSORS AND ASSIGNS.All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person or Persons referred to may require. Without
limiting the effect of specific references in any provision of this Agreement,
the term “Indemnitor” shall be deemed to refer to each and every Person defined
as Indemnitor from time to time, as the sense of a particular provision may
require, and to include the successors and assigns of Indemnitor, provided that
no obligation of Indemnitor may be assigned except with the written consent of
Indemnitee. Each reference herein to Indemnitee shall be deemed to include its
successors and assigns. This Agreement shall inure to the benefit of Indemnified
Parties and their respective successors and assigns forever, subject to the
terms of Section 10 above.
25.    RELEASE OF LIABILITY.Any one or more parties liable upon or in respect of
this Agreement may be released without affecting the liability of any party not
so released.
26.    RIGHTS CUMULATIVE.The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies which Indemnitee has under the Note,
the Security Instrument, the Loan Agreement or the other Loan Documents or would
otherwise have at law or in equity.
27.    INAPPLICABLE PROVISIONS.If any term, condition or covenant of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be construed without such provision.
28.    GOVERNING LAW.
(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
INDEMNITOR AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION

-12-

--------------------------------------------------------------------------------




EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING, THE
GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, INDEMNITOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5‑1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR INDEMNITOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT INDEMNITEE’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5‑1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
INDEMNITOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON
VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
INDEMNITOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING. INDEMNITOR DOES HEREBY DESIGNATE AND APPOINT:
National Registered Agents, Inc.
111 8th Avenue
New York, NY 10011
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO INDEMNITOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON INDEMNITOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. INDEMNITOR (I) SHALL GIVE PROMPT
NOTICE TO INDEMNITEE OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III)
SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED

-13-

--------------------------------------------------------------------------------




AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.
29.    MISCELLANEOUS.
(a)    Wherever pursuant to this Agreement (i) Indemnitee exercises any right
given to it to approve or disapprove, (ii) any arrangement or term is to be
satisfactory to Indemnitee, or (iii) any other decision or determination is to
be made by Indemnitee, the decision of Indemnitee to approve or disapprove, all
decisions that arrangements or terms are satisfactory or not satisfactory and
all other decisions and determinations made by Indemnitee, shall be in the sole
and absolute discretion of Indemnitee and shall be final and conclusive, except
as may be otherwise expressly and specifically provided herein.
(b)    Wherever pursuant to this Agreement it is provided that Indemnitor pay
any costs and expenses, such costs and expenses shall include, but not be
limited to, reasonable legal fees and reasonable out‑of‑pocket disbursements of
Indemnitee.
(c)    Joint and Several Liability. If Indemnitor consists of more than one
person or party, the obligations and liabilities of each such person or party
hereunder shall be joint and several.
30.    STATE SPECIFIC PROVISIONS.
(a)    Except as otherwise disclosed by the Environmental Report and the Consent
Decree, and except as set forth on the survey certified to Lender in connection
with the Loan, Indemnitor hereby represents and warrants to Indemnitee that, to
the best of Indemnitor’s knowledge, the Property is not located within a
“freshwater wetlands” or a “transition area,” each as defined by N.J.S.A., and
is not subject to the terms of the New Jersey Freshwater Wetlands Protection
Act, as amended, N.J.S.A. 13:9B-1 et. seq., or the rules and regulations
promulgated thereunder.
(b)    Indemnitor shall not conduct or cause or permit to be conducted on the
Property any activity which constitutes an Industrial Establishment (as such
term is defined in the New Jersey Industrial Site Recovery Act, as amended (the
“ISRA”)) without the prior written consent of Indemnitee. In the event that the
provisions of ISRA become applicable to the Property subsequent to the date
hereof, Indemnitor shall give prompt written notice thereof to Indemnitee and
shall take immediate requisite action to insure compliance with ISRA. Indemnitor
shall deliver to Indemnitee copies of all correspondence, notices and
submissions that it sends to or receives from the New Jersey Department of
Environmental Protection in connection with such ISRA compliance. Indemnitor 's
obligation to comply with ISRA shall, notwithstanding its general applicability,
also specifically apply to sale, transfer, closure or termination of operations
associated with any foreclosure action respecting the Property, including,
without limitation, a foreclosure action brought with respect to the Security
Instrument.

-14-

--------------------------------------------------------------------------------




(c)    To the best of Indemnitor’s knowledge, the Property has not been and is
not now being used as a Major Facility (as defined in the New Jersey Spill
Corporation and Control Act N.J.S.A 58:10-23.11 et seq.), and Indemnitor shall
not use any such property as a Major Facility in the future without the prior
written consent of Indemnitee. If Indemnitor ever becomes an owner or operator
of a Major Facility at the Property, Indemnitor shall pay all taxes levied
against such Major Facility, in accordance with N.J.S.A. 58:10-23. 11h.
[NO FURTHER TEXT ON THIS PAGE]



-15-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Environmental Indemnity Agreement has been executed by
Indemnitor and is effective as of the day and year first above written.
INDEMNITOR:
N.J. METROMALL URBAN RENEWAL, INC., a New Jersey corporation
By: /s/ Mark E. Yale
Name: Mark E. Yale
Title:
Executive Vice President,

Chief Financial Officer and Treasurer
JG ELIZABETH II, LLC, a Delaware limited liability company


By:    GLIMCHER PROPERTIES LIMITED     PARTNERSHIP, a Delaware limited
partnership,
its sole equity member
By:     GLIMCHER PROPERTIES     CORPORATION, a Delaware corporation,     its
sole general partner
By: /s/ Mark E. Yale
Name: Mark E. Yale
Title:     Executive Vice President,
Chief Financial Officer and     Treasurer




--------------------------------------------------------------------------------






GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
By:
GLIMCHER PROPERTIES CORPORATION, a Delaware corporation, its sole general
partner

By: /s/Mark E. Yale
Name: Mark E. Yale
Title:     Executive Vice President,
Chief Financial Officer and Treasurer




